Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of claims 1-10 and 12-16 in the reply filed on 01/31/2022 is acknowledged. Claims 1-10 and 12-16 are currently under examination and the subject of the present Office Action. Claims 17 is withdrawn from consideration without traverse. 
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/11/2020, 09/29/2020, 04/22/2021, 05/12/2021, 11/15/2021, 12/13/2021, and 02/01/2022 have been considered here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20110111957 A1 (Ishaque, 2011) in view of WO 2014195872 A1 (Chawrai, 2014) as evidenced by NPL1 (screenshot of ChemIDplus, “Triethyoxycaprylylsilane”, 2022; from https://chem.nlm.nih.gov/chemidplus/rn/2943-75-1).

In regards to claims 1, 6, and 12, Ishaque teaches a coated zinc oxide and coated titanium dioxide (see Ishaque, paragraph 0009), specifically coated with triethoxycaprylylsilane (i.e. a silanol) (see Ishaque, paragraphs 0015-0016). The particle size of the coated metal oxide is preferred to be 1 to 100 nm (see Ishaque, paragraph 0008). 
Further in regards to claims 1, 5, and 12, one example of the coated zinc oxide has a 96-99 wt% of zinc oxide and 1-4 wt% of the coating, which overlaps with the ratio range of 1:100 to 1:10 adduct to inorganic particle. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 1-4 and 12, Ishaque teaches that the composition comprises an antioxidant such as cinnamic acid and derivatives thereof (e.g. ferulic acid, ethyl ferulate, caffeeic acid) (see Ishaque, paragraph 0047). The amount of antioxidant is taught to be 0-20% by weight (see Ishaque, paragraph 0049). 
In regards to claims 8-10, as seen in the structure from NPL1, the silanol is triethoxycaprylylsilane in which the C1-C20 acyl radical is a capryl. The molecule has a carbon/hydrogen chain of 8 carbons, thus the C1-C20 alkyl is an octyl. Further, there are is one CH2 directly bonded to the silicon, as well as three C1-3 alkoxy units bonded to the silicon (see NPL1, page 1). 
In regards to claim 12-13, the composition comprises water, fatty acids, and fatty alcohols as solvents (see Ishaque, paragraph 0054).
In regards to claims 14 and 15, Ishaque teaches in example 1, 95 parts of titanium dioxide and 510 parts of water (see Ishaque, table 1). This would be a ratio of 95:510 (95/510 is about 0.18) and the instantly claimed ratio range of 1:50 to 1:1.5 is 0.02 to 0.67. The ratio of Ishaque falls within the range of ratios of the instant claim. Further in this example with water comprising 510 of the 1000 parts, the water comprises about 0.51% of the composition. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 16, the composition of Ishaque teaches the use of 2-ethylhexyl 4-methoxycinnamate (see Ishaque, paragraph 0031). 
	
	Ishaque is silent on the use of the hydroxy cinnamate in the coating of the composition.
	
	Chawrai teaches a composition comprising coated active agents (see Chawrai, abstract). Chawrai teaches that the active agent is zinc oxide or titanium dioxide as the core in a coated composition (see Chawrai, paragraphs 00164-00165). Further, Chawrai teaches that the coating comprises an active agent wherein the active agent in the core is different than the active agent in the coating (see Chawrai, paragraph 0005).  Chawrai also teaches that ferulic acid and caffeic acids are active agents (see Chawrai, paragraph 0073). Further, Chawrai teaches that the active agent is an antioxidant (see Chawrai, paragraph 0047). 

In regards to claims 1-6, 8-10 and 12-16, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a coated zinc oxide or coated titanium dioxide particle wherein the coating comprises a silanol, such as triethoxycaprylylsilane, and an antioxidant, such as ferulic acid, ethyl ferulate, or caffeic acid, using the teachings of Ishaque and Chawrai, as Chawrai teaches that an antioxidant can be used in a coating composition. Further one with ordinary skill in the art would be motivated to use an antioxidant in the coating of the zinc oxide or titanium dioxide of Ishaque as Chawrai teaches that antioxidants are used for slowing, reducing, inhibiting, or preventing the oxidation of other molecules (see Chawrai, paragraph 0067), leading to a more stable composition. One with ordinary skill in the art would be motivated to combine the triethoxycaprylylsilane coated zinc oxide or titanium dioxide with the coating comprising an antioxidant, such as the cinnamic acid and derivatives thereof (e.g. ferulic acid, ethyl ferulate, caffeeic acid) (see Ishaque, paragraph 0047) of Ishaque according to the known method of creating a coated zinc oxide or coated titanium dioxide composition (see Chawrai, paragraphs 00276-00277) to obtain the predictable results of a more stable composition with a reasonable expectation of success. 
In regards to claim 7, the amount of antioxidant is taught to be 0-20% by weight (see Ishaque, paragraph 0049). As it would be obvious to one with ordinary skill in the art to combine the coating composition of Chawrai with the composition of Ishaque, it would also be within the purview of one with ordinary skill in the art to optimize the stability of the composition using the amount of antioxidant taught by Ishaque to formulate an optimal coating comprising the triethoxycaprylylsilane and antioxidant. As such, the ratio of the silanol and the hydroxy cinnamate would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the ratio of the silanol and hydroxy cinnamate in the combination of Ishaque and Chawrai to obtain the desired balance between the stability as taught by Chawrai (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        


/A.A.A./Examiner, Art Unit 1611